Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a bus driver after he took a week off from work during the employer’s busiest time of year without obtaining proper authorization. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost his employment under disqualifying circumstances. This Court has held that a claimant’s unauthorized absence from work may be construed as disqualifying misconduct (see, Matter of Svetlich [Sweeney], 236 AD2d 762), especially where, as here, the absence is detrimental to the employer’s best interests (see, id.). Claimant’s assertion that his absence from work was approved by his supervisor raised an issue of credibility for resolution by the Board (see, Matter of Jonassen [Sweeney], 233 AD2d 738).
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur.
Ordered that the decision is affirmed, without costs.